Citation Nr: 1613988	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg fracture.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1972 until January 1976, with subsequent active duty for training (ACDUTRA) in the Reserves thereafter.  From August 1984 until March 1989, the Veteran was a member of the Army National Guard of South Carolina.
 
The issues of entitlement to service connection for residuals of a right leg fracture and a right ankle disorder come before the Board on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Following the submission of new and material evidence by the Veteran within one year of the April 2007 rating decision, these issues were subsequently reconsidered in rating decisions dated August 2007 and October 2008.  In a January 2014 decision, the Board found that the April 2007 decision did not become final prior to readjudication in August 2007 and October 2008.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

With regard to the issues of entitlement to service connection for right knee and left knee disorders, a left ankle disorder, and hypertension, these issues come before the Board on appeal from an October 2008 rating decision by the RO.

In his July 2009 substantive appeal, the Veteran requested a live videoconference hearing before a Member of the Board.  The Veteran failed to report for his scheduled May 2010 Travel Board hearing.  In May 2011, the Veteran's motion to reschedule the May 2010 hearing was granted.  The Veteran again failed to report for the November 2010 rescheduled hearing, without providing good cause.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015). 

These matters were previously remanded by the Board in January 2014, and have since been returned to the Board for further appellate review.

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  VBMS contains multiple documents relevant to the claims on appeal.  Virtual VA contains additional VA treatment records and other documents duplicative of what is the paper claims file and VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary to verify the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) during his Reserve service, to obtain service treatment records from the Veteran's verified periods of ACDUTRA, to attempt to obtain any hospital treatment records from Camp Lejeune; and, if any new records are obtained, to obtain addendum opinions to determine the etiology of his hypertension, bilateral knee, bilateral ankle, and right leg disorders.

Of record are the Veteran's service treatment records (STRs) from 1972 until November 1975.  The record shows that following separation from the U.S.M.C., the Veteran had at least one period of ACDUTRA in August 1980.  The Veteran was also a member of the Army National Guard of South Carolina from August 1984 until March 1989.  The record shows that the Veteran has provided inconsistent dates for his claimed in-service injuries.  The record also shows that the Veteran is currently being treated for multiple non-service connected psychiatric disorders that affect his memory.  The Veteran reported injuring his leg while playing football in the military in 1974 or 1975 in Camp Lejeune, North Carolina.  The Veteran reported that he had to wear a cast on his right ankle for 6 weeks as a result.  At another point in the record, the Veteran reported that the fracture occurred in 1971 while he was stationed in Vietnam, which the Board notes predated the Veteran's period of service.  He also stated that he was involved in martial arts in the military and was kicked in the leg, that he was struck by a track vehicle, and that he was impaled by a bullet fragment left knee in 1980.  With regard to the bullet fragment, the Veteran did not specify whether it occurred during a period of ACDUTRA; however, the Board notes that the Veteran's primary duty during his August 1980 period of ACDUTRA was as an ammunitions technician.

In light of the foregoing, the Board finds that a remand is necessary to verify the Veteran's periods of ACDUTRA following his entrance into the Reserves and to obtain all STRs, if any, from those periods.  In addition, as the Veteran has reported a significant injury to the right ankle while at Camp Lejeune, and his STRs are silent for the reported injury, upon remand it is necessary to attempt to obtain clinical records from the Naval Hospital at Camp Lejeune.  

Following the association of any additional records obtained as a result of this remand, new VA examinations must be scheduled to ascertain the etiology of the Veteran's claimed disabilities currently on appeal.

Finally, on remand, any outstanding records should be identified and obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address and dates of treatment or examination.  In addition, request that the Veteran indicate what year the injury to his right leg occurred in.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all relevant, outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Undertake appropriate action to attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA with the USMC Reserves and the Army National Guard of South Carolina, to include the precise dates of each.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard Unit, or any other appropriate entity, service treatment records for each identified period of ACDUTRA in the USMC Reserves and the Army National Guard of South Carolina.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

5.  Attempt to obtain clinical records from the Naval Hospital at Camp Lejeune for the period specified by the Veteran.  Make as many requests as are necessary to cover the time period provided by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist, or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

6.  After all additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hypertension.  If an examination is deemed necessary, one must be provided.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. A thorough explanation for any opinion must be provided.

Upon completion of the foregoing, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to a period of active service or period of ACDUTRA.

7.  After any additional records are associated with the claims file, obtain addendum opinions regarding the etiology of the bilateral ankle and bilateral knee disorders, and residuals of a right leg injury.  If an examination is deemed necessary, one must be provided.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

Upon completion of the foregoing, the examiner is requested to provide the following opinions:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that any currently present bilateral ankle disorders are etiologically related to a period of active service or period of ACDUTRA, to include as due to an in-service right leg fracture or an in-service right shin bone bruise.

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that any currently present bilateral knee disorders are etiologically related to a period of active service or period of ACDUTRA, to include as due to an in-service right leg fracture or an in-service right shin bone bruise.

c.  Whether it is at least as likely as not (a 50 percent or greater probability) that any currently present residuals of a right leg injury are etiologically related to a period of active service or period of ACDUTRA, to include as due to an in-service right leg fracture or an in-service right shin bone bruise.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




